Citation Nr: 0024859	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
December 1964 to April 1973, to include service in Vietnam 
from May 1965 to April 1966, and from May 1968 to December 
1969.  His awards and decorations include the Vietnam 
Campaign Medal, the Combat Infantryman's Badge, and Parachute 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which the veteran appealed.  

In January and in December 1996, the veteran testified before 
hearing officers at the RO.  In March 1999, the veteran again 
testified at a personal hearing, which was also held at the 
RO in Huntington, West Virginia, and the Board in Washington, 
D.C., by way of a video teleconference, before the 
undersigned Member of the Board.  

Initially, the issues on appeal were entitlement to service 
connection for a right upper extremity disorder and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a back disorder.  In a June 
1999 decision, the Board denied service connection for a 
right upper extremity disorder.  The same decision found that 
new and material evidence had been submitted warranting 
reopening the claim for service connection for a back 
disorder and remanded that issue for further development 
pursuant to VA's duty to assist the veteran in development of 
his claim, see 38 U.S.C.A. § 5107(a) (West 1991), and for de 
novo review of the issue on the basis of all pertinent 
evidence of record and all applicable laws, regulations, and 
case law.  The denial of service connection for a right upper 
extremity disorder is a decision of the Board as to that 
issue.  The remand portion of the Board's decision 
constituted a preliminary order.  

Upon completion to the extent possible of the remand 
directives, the RO continued the denial of the claim and the 
case was returned to the Board.  The only issue now before 
the Board is entitlement to service connection for a back 
disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran's service medical records reflect treatment 
for a back injury, then assessed as back sprain, the 
veteran's long-term chiropractor has linked such injury to a 
current disability, and a VA physician has essentially 
indicated that there is at least as likely as not a 
relationship between the in-service back injury and the 
veteran's currently diagnosed grade I spondylolisthesis of L5 
on S1, spondylolysis of L5 on the right, and degenerative 
disc disease between L4-5 and L5-S1; there is no contrary 
evidence of record.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, a low back disorder, diagnosed  was incurred during 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he was seen 
in April 1972 for complaints of back pain.  He claimed that 
he had twisted his back the previous day.  On examination, 
there was decreased forward bending with tenderness and pain 
in the lumbosacral region.  The diagnosis was back sprain and 
he was given pain medication and instructed to use a heating 
pad on the area.  His January 1973 military separation 
physical examination report notes that his spine was normal 
with no findings or history pertaining to back pain or prior 
injury.  

According to a Workmen's Compensation report, the veteran was 
involved in an industrial accident at the place of his 
employment on May 30, 1973.  The diagnoses are noted as 
posterior subluxation of the sacrum, right rotational 
scoliosis, subluxation of the 9th thoracic vertebrae, and 
subluxation of the 6th cervical vertebrae.  X-ray's taken of 
the veteran's back at the time, and submitted by the 
veteran's private treating chiropractor, M. Zelm, D.C., 
confirm those findings.  

In November 1977, the veteran was brought to St. Mary's 
Hospital with a crushing upper chest injury.  He was admitted 
to rule out any cardiovascular injury.  The records note that 
he had been caught between two rolling cars at work and had 
been admitted for further observation and evaluation.  On 
examination, he was found to have tenderness in the right 
upper chest and especially right upper thoracic region.  An 
X-ray revealed a fracture of the right third rib.  He 
responded to somatic treatment and was discharged from the 
hospital the next day after his cardiovascular system became 
stable.  

In a letter dated in January 1979, Dr. Zelm related that the 
veteran had sought treatment in November 1977 following a 
crushing accident at work after having been caught between 
two lift trucks.  At the time, the veteran was complaining of 
severe pain in the cervical and thoracic spine, with moderate 
to severe pain in the lumbosacral spine.  Since that time, 
the veteran had been under conservative chiropractic care, 
namely chiropractic adjustments to the subluxated vertebrae 
in an effort to restore a more normal positioning.  In 
numerous letters to the Workmen's Compensation Fund, dated 
between July 1979 and May 1983, Dr. Zelm is requesting 
authorization for twenty chiropractic adjustments and the 
occasional use of a muscle vibrator to be used in conjunction 
with the veteran's chiropractic treatment of the affected 
areas of the veteran's spine stemming from the injuries he 
sustained in the November 1977 crushing accident.  

In a February 1984 letter to the Workers' Compensation Fund, 
Dr. Zelm noted that the veteran had limitation of motion of 
his back.  X-rays revealed an anterior subluxation of the 5th 
lumbar vertebra, left scoliosis of the lumbar spine, and a 
subluxation of the 3rd thoracic vertebra.  In a letter to the 
Workmen's Compensation Fund, an examining physician, R. 
Smith, M.D., noted that the veteran had reached his maximum 
degree of improvement in relationship to his 1977 injury and 
that no further treatment was indicated.  

The veteran underwent VA medical evaluation in January 1985.  
The only findings reported by the examiner were a skin lesion 
on the right lateral leg and some scaling of the leg.  
Otherwise, no abnormalities were noted, nor were there any 
indications of back complaints.  

In a letter dated in June 1985, Dr. Zelm related that the 
veteran has been under his care since approximately 1973.  He 
stated that the veteran had told him that the first injury to 
his back had occurred in 1972 when he twisted it lifting a 
55-gallon can of water off the back of a truck.  The 
chiropractor further related that, during the course of care, 
the veteran has had numerous reports of pain and injury, 
which the veteran contends stemmed from the back injury he 
sustained while he was in the service.  The doctor then 
reported his examination findings.  

In a March 1986 medical report from an examining physician, 
H. Vaziri, M.D., to the Workmen's Compensation Fund, Claims 
Management Division, relates that the veteran had hurt his 
low back in May 1984 when he slipped on a pencil causing him 
to twist his back and fall.  Following medical examination, 
the physician's opinion was that the veteran was suffering 
from chronic lumbosacral sprain associated with frequent 
flare up of acute back pain since his back injury in May 
1984, superimposed upon pre-existing back condition since the 
alleged back injury in 1977 and he has received a maximum 
benefit of treatment.  He was back working with some limited 
physical activities.  

In a June 1986 letter to the veteran's attorney, a physician, 
C. Craythorne, M.D., related that he had examined the veteran 
and, based on a history given to him by the veteran, found 
that the veteran had an aggravation of a pre-existing 
condition, namely, a spondylolisthesis of L5-S1, grade I, and 
had demonstrated repeated flare ups of chronic pain and 
decreased range of motion.  In the body of the letter, the 
physician repeated the history provided to him by the veteran 
concerning prior back injuries.  The veteran had related that 
he initially twisted his back and had the onset of low back 
pain while on active duty when he lifted a 50-pound gallon 
drum.  He was seen at the base clinic and was off duty for a 
couple of days.  After a few days his back pain ceased and he 
had no further problems until 1973.  Post-service, in May 
1973, the veteran was unloading cases from a boxcar and 
twisted his back.  Dr. Zelm treated him at that time.  In 
October 1974, September 1975, and March 1976 the veteran 
claimed he had some flare up of his back pain.  In November 
1977, he related that he had been caught between the top bars 
of a forklift and sustained injury to his back.  The veteran 
claimed that, after 1977, his low back condition was more 
severe and had gradually worsened.  Dr. Zelm was treating 
him.  While employed by the Board of Education in May 1984, 
he slipped on a pencil on a school bus step, fell and injured 
his back.  

The veteran's private outpatient treatment records for May 
1985 to February 1988, provided by Dr. Zelm, show that, in 
March 1985, the veteran repeated his account of a back injury 
in service.  The treatment note dated in July 1986, indicates 
that he had stepped off a scaffold through a window into a 
classroom and onto a chair he had place there for him to step 
on but, when the chair slid, he felt pain in the lower back.  

A decision of the Workmen's Compensation Appeal Board, dated 
in May 1988, indicated that the veteran had appealed a final 
October 1987 order of the Workmen's Compensation Commissioner 
that had affirmed a prior ruling granting the veteran no 
award and finding that he had been fully compensated by a 10 
percent permanent partial disability award.  The Appeal Board 
found that the veteran was entitled to a 5 percent permanent 
partial disability award due to his May 1973 compensable 
injury.  Accordingly, the Appeal Board ordered that the final 
order of the Commissioner, dated in October 1987, was 
reversed and the Commissioner was directed to enter an order 
granting the veteran a 5 percent permanent partial disability 
award.  

VA X-rays taken of the veteran's lumbar spine in December 
1995 revealed a grade I spondylolisthesis of L5 on S1 with 
bilateral pars defect.  Also, osteoarthritic changes were 
seen with osteophyte formation in the vertebra.  

Dr. Zelm, in a letter dated in January 1996, essentially 
related that he had first seen the veteran in the early 70's 
when he came in with a back injury.  The chiropractor 
remembered at the time asking the veteran about an earlier 
injury; however, Dr. Zelm was unable to recall exactly what 
he saw in the X-ray (he no longer had the X-ray) but he 
believed it was a compression injury to the vertebral body.  
Also, he recalled the veteran had sustained subsequent 
injuries to his back.  It was the chiropractor's opinion that 
a lot of the veteran's problem came as a result of his injury 
in the service.  

The veteran's numerous VA outpatient treatment records for 
various periods of time between July 1994 and September 1997 
show that he had been primarily treated for shoulder pain, 
low back pain and hypertension.  A private chiropractor, M. 
Via, D.C., in an October 1997 letter related that the veteran 
had arthritis of his back and right shoulder and that he was 
disabled due to his condition.  

The veteran's wife of many years wrote in December 1997 that 
his back began hurting him while he was in service.  Since 
service, beginning in 1973, his back continued hurting; he 
had sustained recurring back injuries; and she believed that 
his military duties contributed to his back injuries.  

In the Board's June 1999 remand, the RO was directed to 
schedule the veteran for a VA medical evaluation of his back 
to determine the nature and extent of any current disability, 
to include a current diagnosis, a possible nexus between any 
current findings and an in-service injury, and to comment on 
Dr. Zelm's opinion.  Pursuant to the remand, the veteran 
underwent VA examination in July 1999.  Essentially, the 
findings included a loss of the normal lumbar curve and 
limitation of motion of the back.  X-rays of the lumbar spine 
revealed a grade I spondylolisthesis of L5 on S1, a 
spondylolysis of L5 on the right, and degenerative disc 
disease between L4-5 and L5-S1.  In response to the nexus 
question, the examining physician offered that it is possible 
that the veteran's present back condition is related to the 
injury in April 1972 while he was in service, but he could 
not definitely say it was or was not.  

In a July 1999 letter, Dr. Zelm recalled treating the veteran 
in May 1973 and that an injury seen on X-ray at that time was 
secondary to a previous injury.  When questioned about the 
previous injury, the veteran related that it had occurred in 
service.  Dr. Zelm further stated that the veteran had been a 
parachutist on active duty and, after many jumps, may have 
added to his problem.  Over the years, Dr. Zelm related that 
he had see the veteran many times and for other injuries; 
however, after practicing for over thirty-two years with a 
secondary degree in spinal trauma, it was Dr. Zelm's clinical 
opinion that the initial injury did cause a permanency of 
injury that allowed subsequent injuries to follow.  

In response to a request by the RO to identify the locus of 
the old injury when he first saw the veteran in May 1973, Dr. 
Zelm, in a letter of January 2000, related that the prime 
area of complaint was in the lower back, the lower lumbar 
area of the spine, but he could not remember what position or 
malposition of the lower back or the innominate spine.  
However, he did vividly remember that the veteran was a 
patient whose main complaint was due to his lower back injury 
he received while he was in the service.   

In a June 2000 letter, Dr. Zelm essentially related that when 
he first saw the veteran in 1973 he was in acute low back 
pain after lifting a heavy object.  Although he no longer had 
the X-ray, he remembers that it was obvious to him that this 
was not the initial injury.  The chiropractor continued that 
he has treated spinal injuries for many years and it was 
obvious that the initial injury caused a weakening effect 
that allowed subsequent injuries.  Dr. Zelm stated that the 
area of mesenchymal tissue is noted for its weakening effect, 
with time, after injury.  When this occurs, the patient does 
have symptomatic exacerbations and he gave the medical basis 
for those exacerbations.  Also, he noted that he had reviewed 
reports concerning the veteran's injuries from other doctors 
and it was his opinion that the veteran's service-related 
injury did cause the weakening effect that made subsequent 
injuries more debilitating.  In summary, Dr. Zelm indicated 
that he was confident that the veteran's service-related 
injury did indeed result in a disability that has become 
progressive due to his soft tissue damage as a result of his 
service-related injury.  Further, Dr. Zelm expressed that he 
had no doubt that the veteran was injured in the military and 
that that injury has caused a disability.  

Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board notes, at the outset, that the veteran has met his 
initial burden of showing that his claim for service 
connection for a back condition is "well grounded," meaning 
he has submitted evidence sufficient to show that the claim 
is at least "plausible...or capable of substantiation."  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  In 
addition, the Board is satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  

As noted above, the veteran's service medical records show 
that he was seen on one occasion, in April 1972, for 
complaints of back pain, having claimed to have twisted it 
the previous day.  In late January 1973, he underwent his 
separation from military service examination, which found 
that his spine was normal.  He was separated from the 
military in April 1973 and there are no service medical 
records showing any complaints pertaining to back pain 
between January 1973 and the date of his separation in early 
April 1973.  On May 30, 1973, he sustained a back injury 
lifting cases off a pallet at work and he saw a private 
chiropractor, Dr. Zelm, for treatment of his back pain.  From 
that time to March 1985, the veteran, by his own history and 
as reflected in the medical records, sustained a number of 
back injuries, by twisting his back, lifting heavy objects, 
and falling.  During this entire time, Dr. Zelm was treating 
him for chronic back pain, grade I spondylolisthesis, 
spondylolysis and more recently for degenerative disc 
disease.  

The veteran's original claim for VA compensation benefits was 
received on May 8, 1973, but it did not mention any back 
problems.  Granted, this claim was filed prior to his May 30, 
1973, industrial accident.  On the other hand, the veteran 
did not file a claim for VA compensation for a back condition 
until January 1985, which was almost twelve years after he 
was separated from military service, and after he had 
sustained a number of back injuries and years of chiropractic 
treatment.  

It is the veteran's contention, as expressed in 
correspondence and testimony presented at personal hearings, 
that his original back injury occurred in service and that 
injury so weakened his low back that his back became 
susceptible to further injury and aggravation.  In support of 
his claim, his long-term treating chiropractor, Dr. Zelm, has 
offered his clinical opinion that the veteran's current back 
disabilities are a direct result of the veteran's initial 
back twisting injury that he sustained in service.  In 
support of his opinion, he notes that he had reviewed the 
medical reports from other doctors who had examined the 
veteran and findings made from his own numerous examinations 
of the veteran.  In essence, he has concluded that the 
veteran's initial low back injury, which the veteran 
sustained in service, so weakened the veteran's low back that 
it became susceptible to further injuries resulting in his 
present condition.  

On recent VA examination, the physician was specifically 
requested to offer an opinion as to whether any current back 
condition was related to any disease or injury noted during 
the veteran's military service.  In response, following 
examination of the veteran and review of the record, based on 
the historical information contained in the medical report, 
it was his medical opinion that it is possible that the 
veteran's present back condition is related to the injury 
sustained by the veteran in April 1972 while he was in 
service, but he could not definitely say it was or was not.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran sustained a 
twisting back injury in service.  The condition was then 
assessed as back strain.  The veteran currently has a low 
back condition, diagnosed as grade I spondylolisthesis of L5 
on S1, a spondylolysis of L5 on the right, and degenerative 
disc disease between L4-5 and L5-S1.  The veteran's long-term 
chiropractor has linked the in-service back injury to a 
current disability, and a VA physician has essentially 
indicated that there is at least as likely as not a 
relationship between the in-service back injury and the 
veteran's currently diagnosed grade I spondylolisthesis of L5 
on S1, spondylolysis of L5 on the right, and degenerative 
disc disease between L4-5 and L5-S1.  Significantly, there is 
no contrary evidence of record. 

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's current back condition, grade I 
spondylolisthesis of L5 on S1, a spondylolysis of L5 on the 
right, and degenerative disc disease between L4-5 and L5-S1, 
was incurred in service.  Hence, a  grant of service 
connection for a chronic low back disability is warranted.  



ORDER

Service connection for a low back disability, diagnosed as 
grade I spondylolisthesis of L5 on S1, a spondylolysis of L5 
on the right, and degenerative disc disease between L4-5 and 
L5-S1, is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

